423 So. 2d 511 (1982)
The STATE of Florida, Appellant,
v.
Leonard CARNEY and Eugene Garcia, Appellees.
No. 82-808.
District Court of Appeal of Florida, Third District.
December 14, 1982.
*512 Jim Smith, Atty. Gen. and Charles A. Stampelos, Asst. Atty. Gen., for appellant.
Bennett H. Brummer, Public Defender and John H. Lipinski and Arthur E. Huttoe, Sp. Asst. Public Defenders, for appellees.
Before NESBITT, BASKIN and FERGUSON, JJ.
FERGUSON, Judge.
We affirm the order of the trial court granting appellees' motion to suppress illegally obtained evidence.
On the points raised as error by the state we hold (1) the trial court's finding of fact that there was no articulable suspicion to support the initial stop of the defendants is supported by the record and must be accepted. State v. Battleman, 374 So. 2d 636 (Fla 3d DCA 1979), (2) neither the United States Supreme Court nor the Florida Supreme Court has yet recognized the so-called "good-faith mistake" exception to the rule which excludes as evidence any items or information illegally seized. Pesci v. State, 420 So. 2d 380 (Fla. 3d DCA 1982) and, (3) the appellees' grant of permission to "go aboard" his boat was not consent to conduct a detailed search of hidden compartments and containers. See Luxenburg v. State, 384 So. 2d 742, (Fla. 1st DCA 1980); Rose v. State, 369 So. 2d 447 (Fla. 1st DCA 1979); Gonterman v. State, 358 So. 2d 595 (Fla. 1st DCA 1978); Taylor v. State, 355 So. 2d 180 (Fla. 3d DCA 1978).
Affirmed.